DETAILED ACTION
Claims 1-18 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 10.  
Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11.   
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claims 2-3, 5-6, 13-14 are objected to because of the following informalities:  
Claim 2, line 3 reads “groves” and should rather read as --grooves--.
Claim 3, line 5 reads “active” and should rather read as --activate--.
Claim 5, line 3 reads “groves” and should rather read as --grooves--.
Claim 6, line 5 reads “active” and should rather read as --activate--.
Claim 13, line 3 reads “groves” and should rather read as --grooves--.
Claim 14, line 7 reads “return the” and should read as --return to the--.
Claim 14, line 12 reads “return the” and should read as --return to the--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“operator control element” in claims 3 and 6.
“punch control element” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the proximal end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation will be read as --a proximal end of the male element--.
Claim 2 recites the limitation “the distal end” in line 3. There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation will be read as --a distal end of the female element--.
Claim 5 recites the limitation "the proximal end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation will be read as --a proximal end of the male element--.
Claim 5 recites the limitation “the distal end” in line 3. There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation will be read as --a distal end of the female element--.
Claim 11 recites the limitation "the proximal end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation will be read as --a proximal end of the male element--.
Claim 11 recites the limitation “the distal end” in line 3. There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation will be read as --a distal end of the female element--.
Claim 13 recites the limitation "the proximal end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation will be read as --a proximal end of the male element--.
Claim 13 recites the limitation “the distal end” in line 3. There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation will be read as --a distal end of the female element--.
Claim 15 recites “the ends of the spokes”, however it is unclear as to which of the previously recited spokes (of the male element or of the female element) recited in independent claim 14, upon which Claim 15 depends, is being referred to.  For examination purposes, the limitation will be read as --the ends of the spokes of the male element--.  Claim 16 is rejected due to its dependency on Claim 15.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cohn (U.S. Pub. No. 2012/0078354).
Regarding claim 7, Cohn discloses a method of a totally percutaneous aortic punch for removing calcium deposits from an aortic valve (see paragraphs [0099], [0129], [0134]), comprising: 
inserting a device (“debridement tool”/”transvalvular catheter”; see Figures 92-105, paragraph [0128]) through an aortic valve, wherein the device has a collapsible filter umbrella 1300 (see Figure 92; paragraph [0131]) for catching debris from operation of the device and a collapsible punch system (including cylinder 1290, cylindrical razor 1295; see paragraph [0139]) for perforating the aortic valve; 
positioning the punch system within the native aortic valve, wherein a male element 1295 and a female element 1290 of the punch system are collapsed (see paragraph [0139]) to avoid inadvertent damage to surrounding tissue; 
positioning the collapsed filter umbrella 1300 in an aorta down-stream of blood flow through the aortic valve (see paragraph [0131]; the umbrella 1300 is positioned to the aortic side of the valve, which is downstream of the aortic valve), such that the filter umbrella allows blood to pass beyond the aorta and catches debris (see paragraph [0134]); 
uncompressing the collapsed male element 1295, female element 1290, and filter umbrella 1300 (see Figures 92-101, expanded from collapsed position; see paragraph [0139]);
perforating the aortic valve to remove calcium deposits from the aortic valve (see paragraph [00134]); and
leaving a ring of calcium deposits along circumference of the native aortic valve (see paragraph [0133]:  after cylindrical razor 1295 cuts through aortic valve tissue, calcium deposits may be leftover along the circumference of the aortic valve, since the valve tissue does not have to be removed/debrided in its entirety, and leaves a hole that has edges suitable for the fixation mechanism that is large enough to allow fixation of the prosthesis and that will relieve the outflow tract gradient).
However, in the embodiment of Figures 92-105 of Cohn does not expressly disclose the male element 1295 and female element 1290 being on positioned on opposite sides of native aortic valve, but rather the female element 1290 and the male element 1295 (positioned within the female element) both positioned on the ventricular side of the native aortic valve (see paragraph [0131]) and then the male element 1295 being manually advanced to remove tissue (see paragraphs [0133]-[0134]).
In another embodiment shown in Figures 13-17 and paragraphs [0104]-[0107], Cohn teaches a male element 950 being positioned on an atrial side of aortic valve 975 and a female element 955 positioned on a ventricular side of aortic valve opposite of the atrial side (see Figure 13) so as to cut portions of an aortic valve therebetween using cutting teeth of both the male and female elements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method shown in Figures 92-101 to have the positioning of the male and female elements on opposite sides of the aortic valve, as taught by the embodiment of Figures 13-17 of Cohn, in order to advantageously cut directly into hard calcifications on either side of the aortic valve by cutting with teeth on opposing male and female elements, respectively, to facilitate removal of the calcifications.  Also, substituting one known punch system, as taught by Figures 13-17 of Cohn, for another as in Figures 92-101 of Cohn, which would have yielded predictable results, namely cutting and removing valve tissue.  
Regarding claim 9, Cohn discloses the device is inserted through the native aortic valve transfemorally or transaortically (see paragraphs [0129], [0142]-[0143]).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cohn (U.S. Pub. No. 2012/0078354) in view of Golan (U.S. Pub. No. 2012/0253358).
Regarding claim 8, Cohn discloses the claimed method, as discussed above, except for the device is inserted through the native aortic valve transapically. 
In the same field of art, namely a method of removing calcium deposits from valves, Golan teaches in Figure 13 and paragraph [0046] that a trans-apical approach to a native aortic valve allows a device to be rigid, and short, thereby potentially improving the delivery of impact from the proximal portion of the device to the distal portion of the device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cohn to have the device be inserted transapically, as taught by Golan, in order to improve the delivery of impact of the device (Id.)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cohn (U.S. Pub. No. 2012/0078354) in view of Cambronne et al., hereinafter “Cambronne” (U.S. Pub. No. 2009/0306691).
Regarding claim 14, Cohn discloses a punch system (see Figures 33-37 and paragraph [0114]) capable of totally percutaneous removal of calcium deposits from an aortic valve, comprising: 
a male element 1065 (see Figure 34 and paragraph [0114]) having a center ring (1065 creates an annular shape in its midsection) and a plurality of symmetrical spokes increasing in width toward a common circumference (see annotated Figure 34 of Cohn below, wherein a spoke is interpreted as a radial member extending from a hub to a rim of a circular element), the male element spokes forming a continuous ring at the circumference, wherein the spokes have a conical shape when uncompressed; 


    PNG
    media_image1.png
    640
    694
    media_image1.png
    Greyscale


a female element 1070 having a center ring (1070 creates an annular shape in its midsection) and a plurality of symmetrical spokes increasing in width toward a common circumference (see annotated Figure 34 of Cohn above, wherein a spoke is interpreted as a radial member extending from a hub to a rim of a circular element), the female element spokes forming a continuous ring at the circumference, wherein the spokes have a conical shape when uncompressed; and 
wherein the female element receives the male element (spike receiving portion 1060 of female element 1070 receives spike 1055 of male element 1065).
However, Cohn does not disclose the punch system being collapsible, wherein  the male element is deformable to a closed conical shape in which the spokes form a continuous ring at the circumference, wherein the spokes are collapsible to a cylinder shape when compressed and return to the conical shape when uncompressed, and the female element being deformable to a closed conical shape in which the spokes form a continuous ring at the circumference, wherein the spokes are collapsible to a cylinder shape when compressed and return to the conical shape when uncompressed
In the same field of art, namely methods for removing calcified deposits, Cambronne teaches in Figure 1 and paragraphs [0031]- [0032] a collapsible cutting element 12 having spokes (portions between apertures A that increase in width towards a common circumference 16 in Figure 1), wherein the cutting element is deformable to a closed conical shape (when collapsing from the position of Figure 1 and before collapsing from a conical into a cylinder shape within the sheath as in Figure 2, the spokes are compressed or closed together) in which the spokes form a continuous ring 16 at the circumference, wherein the spokes are collapsible to a cylinder shape (see Figure 2) when compressed and return to the conical shape when uncompressed (see Figure 1; paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the female and male elements of Cohn to be collapsible as claimed, as taught by Cambronne, since collapsing allows the cutting element to fit within a sheath lumen (see Cambronne; paragraph [0058]), to keep the cutting element in a low profile facilitating removal of the cutting element from the body. 
In addition, although Cohn discloses a punch driver that moves the male element in relation to the female element when the male element and the female element are uncompressed (see Figures 33-37 and paragraph [0114];1065, 1070 closely approach another), Cohn does not teach a punch control element (as interpreted under 112(f), wherein the corresponding structure described in the present invention includes a motor 262; Figure 23 and paragraph [0106] of the present invention publication).
In the same field of art, namely methods for removing calcified deposits, Cambronne teaches in paragraphs [0029], [0052], [0054] a punch control element (motorized means) that aid and supplement the cutting effects of the cutting element.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohn with a punch control element, as taught by Cambronne, in order to aid and supplement the cutting effects of the cutting element (Id.). 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cohn (U.S. Pub. No. 2012/0078354) in view of Cambronne (U.S. Pub. No. 2009/0306691).as applied to claim 14 above, and further in view of Fischer et al., hereinafter “Fischer” (U.S. Pub. No. 2008/0188880).
	Regarding claims 17-18, Cohn and Cambronne disclose the claimed system, as discussed above, except for the male element and the female element are formed of nitinol, and wherein the male element and the female element are formed of a shape memory alloy.
	In the same field of art, namely collapsible punch systems, in Figures 3-4, Fischer teaches collapsible cutting elements 11, 12, wherein both the cutting elements are formed of superelastic nitinol, which is a shape memory alloy (see paragraphs [0015], [0018]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohn and Cambronne such that the male and female elements are formed of nitinol or shape memory alloy, as taught by Fischer, since they are well-known biocompatible elastically deformable materials which facilitates collapsing and expanding of the cutting elements (Id.).

Allowable Subject Matter
Claims 1, 3, 4, and 6 are allowed.
Claims 2, 5, 11, 13, and 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-13 are objected to, as mentioned above, as being substantial duplicates of claims 10-11, respectively.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, teaches or renders obvious, a punch system including, inter alia, a collapsible male element, a collapsible female element, a collapsible filter umbrella, and a first removal cover, a second removable cover, and a third removable cover that cover and uncover the male element, female element, and filter umbrella, respectively, and a control system controlling the first removable cover, second removable cover, and third removable cover to cover and uncover the male element, the female element, and the filter umbrella, respectively, as recited in claims 1, 4, 10, 12.  
Additionally, none of the prior art of record, alone or in combination, teaches or renders obvious a punch system including, inter alia, a male element having a plurality of symmetrical spokes that increase in width toward a common circumference and being deformable to a closed conical shape, wherein the ends of the spokes of the male element form a cutting edge at the circumference of the conical shape, as recited in claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rudko (U.S. Pub. No. 2004/0260322)
Realyvasquez (U.S. Pub. No. 2005/0075659)
Greenberg (U.S. Pub. No. 2008/0039881)
Kassab (U.S. Pub. No. 2010/0168840)    
O’Donnell (U.S. Pub. No. 2014/0228843) 
Morales (U.S. Pub. No. 2015/0238218)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771